 
 
                                                                 Exhibit 10.1
[Director Form as of 7/10/08]
[Text that appears in brackets should be added to the agreement as appropriate.]

 
THERMO FISHER SCIENTIFIC INC.
 
NONSTATUTORY STOCK OPTION AGREEMENT
 


 
Granted Under
 
[NAME OF EQUITY INCENTIVE PLAN]
 


 
1.         Grant of Option.
 
This agreement evidences the grant by Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), on [        ], 200[ ] (the “Grant Date”)
to [        ] (the “Participant”), a director of the Company, of an Option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
[Name of Equity Incentive Plan] (the “Plan”), a total of [        ] shares (the
“Shares”) of common stock, $1.00 par value per share, of the Company (“Common
Stock”) at $[        ] per Share.  Unless earlier terminated, this Option shall
expire at 5:00 p.m., Eastern time, on [        ] (the “Final Exercise Date”).
 
It is intended that the Option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Code.  Except as
otherwise indicated by the context, the term “Participant”, as used in this
Option, shall be deemed to include any person who acquires the right to exercise
this Option validly under its terms.  Capitalized terms used in this Agreement
and not otherwise defined shall have the same meaning as in the Plan.
 
2.     Vesting Schedule.  Except as otherwise provided in paragraphs (d) and (e)
of Section 3 below and the Plan, this Option will become exercisable (“vest”) as
to ____.  [The vesting of this Option shall be in accordance with the provision
of the Plan.  In the event of this Option vests based solely on the passage of
time, insert the following in the blank above:  "[   ]% of the original number
of Shares on the [____] anniversary of the Grant Date and as to an additional
[   ] % of the original number of Shares at the end of [each] anniversary of the
Grant Date following the first anniversary of the Grant Date until the [____]
anniversary of the Grant Date"] The right of exercise shall be cumulative so
that to the extent the Option is not exercised in any period to the maximum
extent permissible it shall continue to be exercisable, in whole or in part,
with respect to all Shares for which it is vested until the earlier of the Final
Exercise Date or the termination of this Option under Section 3 hereof.
 
3.     Exercise of Option.
 
(a)      Form of Exercise.  Each election to exercise this Option shall be in
accordance with such procedures as the Company may establish from time to time.
 
(b)          Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this Option may not be exercised unless
the Participant, at the time he or she exercises this Option, is, and has been
at all times since the Grant Date, a director of the Company or any other entity
the directors of which are eligible to receive Option grants under the Plan (an
“Eligible Participant”).
 
(c)          Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this Option shall be exercisable only to the
extent that the Participant was entitled to exercise this Option on the date of
such cessation.
 
(d)          Death or Disability.  If the Participant dies or becomes disabled
prior to the Final Exercise Date while he or she is an Eligible Participant,
this Option shall vest and become 100% exercisable upon the date of such death
or disability and the right to exercise this Option shall terminate one year
following such date (but in no event after the Final Exercise Date).
 
(e)          Change in Control Event.   If the Participant’s service is
terminated by the Company within 18 months following a Change in Control Event,
this Option shall vest and become 100% exercisable upon the date of such
termination of service and the right to exercise this Option shall terminate one
year following such date (but in no event after the Final Exercise Date).
 
4.             Nontransferability of Option.  This Option may not be sold,
assigned, transferred, pledged or otherwise encumbered by the Participant,
either voluntarily or by operation of law, except by will or the laws of descent
and distribution, and, during the lifetime of the Participant, this Option shall
be exercisable only by the Participant.  Notwithstanding the foregoing, the
Company consents to the gratuitous transfer of this Option by the Participant to
or for the benefit of any immediate family member, family trust or family
partnership established solely for the benefit of the Participant and/or an
immediate family member thereof; provided that with respect to such proposed
transferee the Company would be eligible to use a Form S-8 for the registration
of the sale of the Common Stock subject to such Option under the Securities Act
of 1933, as amended; and provided further that the Company shall not be required
to recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement.
 
5.             Provisions of the Plan.  This Option is subject to the provisions
of the Plan, a copy of which is furnished to the Participant with this Option.
 
6.             Governing Law.  This Option shall be governed by and interpreted
in accordance with the laws of the State of Delaware, without regard to any
applicable conflicts of law.
 
 
           IN WITNESS WHEREOF, the Company has caused this Option to be executed
under its corporate seal by its duly authorized officer.  This Option shall take
effect as a
sealed instrument.
 



 
THERMO FISHER SCIENTIFIC INC.
 
Dated: ___________________
By: ____________________________________
   
Name:
__________________________
   
Title:  
____________________________



 

